Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 10, 12-21 and 24-28 are pending in this application. 
Applicant’s election without traverse of the invention of Group I in the reply filed on 3/14/2022 is acknowledged.
	Accordingly, claims 10 and 12-20 are withdrawn from further consideration as being directed to a non-elected invention.  Claims 21 and 24-28 will presently be examined.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Independent claim 21 appears to be lacking a step.  Claim 21 is directed to a “method of use of a herbicide composition” and the last step is “controlling unwanted vegetation.”  What seems to be missing is an application step wherein the mixture of components (A) and (B) are applied to unwanted vegetation. The Examiner suggests the following as exemplary amendment of claim 1:
Claim 21.  A method of controlling unwanted vegetation comprising:
obtaining pelargonic acid from an oxidative cleavage process of vegetable oils or from an oxidative cleave process of a mixture of vegetable oils comprising triglycerides which comprise oleic acid and erucic acid; 
mixing component (A) a herbicidally active amount of said pelargonic acid, wherein pelargonic acid is present in its free acid form and component (B) flazasulfuron to obtain a herbicidal composition, wherein a weight ratio of components (A) and (B) is in a range up to 200:1; and
applying a herbicidally effective amount of said composition to unwanted vegetation or areas of unwanted vegetation.
(2)   In claim 24, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
(3) The phrase “selected from the group comprising” (emphasis added) in claim 24 is improper Markush language.  The accepted language is “selected from the group consisting of … and [last member of the group].”  The Examiner suggests the following amendment (after amending claim 21 as suggested above):
Claim 24.  The method of claim 21, further comprising:
adding to the herbicidal composition one or more additional components selected from the group consisting of herbicides, insecticides, fungicides, safeners, antioxidants, chemical stabilizers, adhesives, fertilizers, perfumes, humectants, dyestuffs, carriers, extenders, and surfactants.    

Claims 26-28 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Claims 26-28 refer to two claims at the same time (not in the alternative).  Accordingly, the claims 26-28 have not been further treated on the merits.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kilian et al. (US 9,999,221) in view of Registration Report (Finalsan Polyvalent Jardin), Puritch et al. (US 4,975,110), Bieser et al. (WO 2011/080296), and ISK Flazasulfuron Herbicide label.    
Kilian et al. disclose the herbicidal combination of (A) pelargonic acid and (B) at least one ALS inhibitor, wherein flazasulfuron is a suitable ALS inhibitor for controlling weeds.  See e.g., claims 1-3, 6, 9-11.  The weight ratio of (A) pelargonic acid to (B) flazasulfuron can range from 3000:1 to 50:1 (claim 1) or 3000:1 to 200:1 (claim 6).  
Application rate of the pelargonic acid can range from 2,500 to 30,000 g of the active substance per hectare (column 4, first paragraph; claim 11).  Application rate of the ALS inhibitor flazasulfuron can range preferably from 10 to 50 g of the active substance per hectare (column 4, lines 25-26).  Additional ingredients may be incorporated, including safeners, fungicides, insecticides, other herbicides (column 5, lines 15-24).  Formulation auxiliaries including solvents, extenders such as water, and carriers are disclosed (column 5, line 63 to column 7, line 15).  The formulation can contain 0.1 to 95 wt% of the active compounds (column 7, lines 16-18).  Synergistic effect is disclosed (column 2, lines 39-54).  A product referred to as “pelargonic acid 186.7 EC (emulsifiable concentrate)” is disclosed as a suitable active compound (column 8, lines 8-10).  
Registration Report (Finalsan Polyvalent Jardin) is cited to establish that Finalsan Polyvalent Jardin is a herbicidal product that contain that contains 186.7 g/liter pelargonic acid in an emulsifiable concentrate formulation (page 5).  There is no mention of the fatty acid being in the salt form or any form other than the acid form.  
 	Puritch et al. (US 4,975,110) disclose an environmentally compatible herbicidal composition having a fatty acid active ingredient which is unsaponified, i.e. the fatty acid is not in salt form but in acid form (column 1, lines 31-37; column 3, first paragraph).  The unsaponified fatty acid reduces eye and skin irritancy (column 1, lines 31-37; column 6, lines 57-62).  Pelargonic is the preferred fatty acid (column 3, lines 3-5; see also claims 1-2).  A concentrated formulation can contain 40-80 wt% fatty acid, and ready-to-use formulation can contain 1-8 wt% (column 3, second full paragraph; column 4, lines 38-61; column 5, Table II).  Spraying with a carrier such as water at a rate of approximately 10 to 200 gallons per acre is disclosed (column 7, lines 31-34).
	Bieser et al. (WO 2011/080296) disclose a process for oxidative cleavage of vegetable oils containing triglycerides of unsaturated carboxylic acids, for “obtainment of saturated carboxylic acids” (page 1, first paragraph).   Examples of vegetable oils include soybean oil, olive oil, sunflower oil with high oleic acid content, and oils from Brassicaceae with high erucic acid content (page 3).  Use of oleic acid and erucic acid as the starting material of the process is “particularly advantageous,” wherein pelargonic acid with high yield is obtained as the saturated carboxylic acid (page 3, last paragraph).  See also claims 1-16.  
ISK Flazasulfuron Herbicide label is cited to establish that flazasulfuron is known to have a herbicide label application rate of 2.14 to 2.85 oz of the product./acre for control of various weeds in crop plants such as citrus, grape, tree nuts, and conifer trees (pages 9-16, 19-26). For control of weeds in non-agricultural areas, 3 oz. of the product/acre is disclosed (pages 27-30).  Because ISK Flazasulfuron is 25 wt% flazasulfuron, the label application rates for the active ingredient flazasulfuron are actually 37.5 g/ha to 49.9 g/ha for grape, tree nuts, and conifer trees and 52.5 g/ha (after multiplying the product application rate by 0.25 and converting to grams per hectare).  
	The prior art does not explicitly disclose a method of controlling unwanted vegetation by using a herbicide composition of (A) pelargonic acid in the free acid form and (B) flazasulfuron, wherein a weight ratio (A) and (B) is in a range up to 200:1 and the pelargonic acid is obtained from an oxidative cleavage process of vegetable oils or from a mixture of vegetable oils comprising triglycerides which comprise oleic acid and erucic acid.  However, Kilian et al. teach the exact herbicidal combination of (A) pelargonic acid and (B) flazasulfuron, wherein the weight ratio of (A) to (B) can range from 3000:1 to 50:1 (claim 1) and 3000:1 to 200:1 (claim 6), and Bieser et al. teach obtaining pelargonic acid from an oxidative cleavage process as claimed herein.  
	Pelargonic acid is in its free acid form
	Kilian et al. teach pelargonic acid and disclose a product that is referred to as “pelargonic acid 186.7 EC (emulsifiable concentrate).”  Pelargonic acid herbicide is known to be formulated as a 186.7 g/liter pelargonic acid in an emulsifiable concentrate formulation (Registration Report (Finalsan Polyvalent Jardin), and this product contains pelargonic acid in its free acid form.  Additionally, Puritch et al. teach that the acid form of pelargonic acid has reduced eye and skin irritancy compared to the salt form.  For these reasons, the ordinary skilled artisan would have been motivated to use pelargonic acid in its free acid form when eye and skin irritancy are important considerations. 
	Weight ratio of (A) to (B) in a range “up to 200:1”
	Kilian et al. teach weight ratio ranges that clearly encompass the claimed range of “up to 200:1,” as discussed above.  Also, having been taught the range of application rates of pelargonic acid and flazasulfuron, the ordinary skilled artisan would have obviously obtained the claimed ratio range.  2500 g/ha is within the preferable application rate of pelargonic acid, and 10-50 g/ha is the preferred application rate of flazasulfuron (Kilian et al.).  Flazasulfuron is labeled for 37.5 g/ha to 52.5 g/ha depending on the locus of application, so a ratio range of 66.7:1 would have been obtained by utilizing 2500 g/ha pelargonic acid and 37.5 g/ha flazasulfuron. For these reasons, the claimed ratio range would have been obvious to the ordinary skilled artisan.  
	Claim 24: additional components
	Kilian et al. teach that additional ingredients may be incorporated, including safeners, fungicides, insecticides, other herbicides.  
	Claim 25: target dose rate of 4-12 liters per hectare
	This feature is interpreted as the application rate of the spray concentrate, not the actual volume of the diluted liquid that is sprayed to the field (see specification examples 1-5).   
Application rate or target dose rate in terms of liters per hectare does not set forth how much pelargonic acid and how much flazasulfuron are applied.  Thus, this claim feature does not actually set forth an application rate of the active ingredients.  The actual amount of the herbicides applied would depend on the concentration of the spray concentrate or spray liquor.  For example, if the spray concentrate contains 625 g/liter of pelargonic acid, 4 to 12 liters per hectare would deliver 2,500 to 7,500 g/ha pelargonic acid; whereas if the spray concentrate contains 1,000 g/liter of pelargonic acid, 4 to 12 liters per hectares would deliver 4,000 to 12,000 g/ha pelargonic acid.   
Kilian et al. teach that their herbicidal formulation can contain 0.1 to 95 wt% of the active compounds (paragraph 54), so the ordinary skilled artisan would have found it obvious to adjust the concentration of the spray concentrate to deliver the claimed target dose rate of 4 to 12 liters per hectare.  The actual delivered amount of the herbicides are taught and can be obtained by adjusting the concentration of the spray concentrate.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
For the foregoing reasons, all claims are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699